04/12/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               January 19, 2021 Session

            ROMEY GREEN III v. KASANDRA CHERRY GREEN

                 Appeal from the Chancery Court for Tipton County
                   No. 30748 Martha B. Brasfield, Chancellor
                     ___________________________________

                           No. W2019-01416-COA-R3-CV
                       ___________________________________


In this divorce case, Wife takes issue with how the trial court distributed the possessory
interest in the marital home and Husband’s Tennessee Consolidated Retirement System
(“TCRS”) benefits. Because the trial court did not assign values to all of the relevant
property subject to division, we vacate the judgment and remand the case to the trial court
for additional findings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated
                                  and Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN and CARMA DENNIS MCGEE, JJ., joined.

Cornelius K. Bostick, Memphis, Tennessee, for the appellant, Kasandra Cherry Green.

Jeffery L. Stimpson, Drummonds, Tennessee, for the appellee, Romey Green, III.


                                       OPINION

                         FACTUAL AND PROCEDURAL HISTORY

       Romey Green, III (“Husband”) and Kasandra Cherry Green (“Wife”) were married
in 1984. Husband filed a complaint for divorce on July 3, 2013 in the Chancery Court of
Tipton County (“the trial court”). Wife filed an answer and counter-complaint, and after a
protracted pre-trial and discovery process, a trial was held over the span of three days—
January 18, 2018, February 6, 2018, and March 1, 2018.
       At trial, the parties testified, along with their two adult daughters1 and one of Wife’s
friends. Over sixty exhibits were introduced in evidence, including tables that each party
prepared, listing the division of the marital property and marital indebtedness. The bulk of
the parties’ assets consist of a marital home in Tipton County, an adjoining unimproved
lot, another unimproved lot purchased by Wife in Shelby County, and various
retirement/financial accounts.

       At the time of trial, Wife was fifty-three years old and Husband was sixty-three
years old. Each testified regarding their health issues. Husband joined the military in 1972
and retired in 1995. He has an Associate’s degree, taught Reserve Officer Training Corps
from 1996 to 2012 in the Memphis school system, and testified that he was serving as a
part-time minister. However, the parties stipulated at trial that Husband is unable to work.
Wife has a Bachelor’s degree and a diverse employment history, including working for the
United States Navy and part-time at Dillard’s department store at the time of trial. At times,
she would work overseas for long periods. Husband bought a home in Tipton County in
1994 and an adjacent lot,2 each of which was paid off by the time of trial. Wife also
purchased a plot of land in Shelby County in 2008.

       The trial court entered a final decree of divorce on June 11, 2018.3 Therein, the trial
court found, and the parties agree, that the Tipton County home is worth $145,000.00 and
the adjacent lot is worth $22,000.00. The trial court also found that Wife’s plot of Shelby
County land is worth $45,000.00, with an outstanding indebtedness of $16,802.00. Those
are the only monetary values the trial court assigned to the property at issue in the divorce.
Otherwise, the trial court found, in pertinent part, that the parties separated in 2006 but had
been living in the same home until Wife left in 2014; that both parties had grounds for
divorce; that Wife, by her own admission, was guilty of adultery; and that the parties were
declared divorced pursuant to Tennessee Code Annotated section 36-4-129. The trial court
considered the following facts, pursuant to section 36-4-121, in equitably dividing the
marital property:

        a)   The parties have been separated a [] while;
        b)   The value of the property and debt;
        c)   What the parties accumulated themselves;
        d)   The age of the parties and that the Husband is ten (10) years older than
             the Wife;

1
  It is unclear from the record if the younger daughter is Husband’s biological child.
2
  According to his brief, Husband purchased the lot in 2011, but it appears that the warranty deed for the
lot is dated 1995.
3
  The trial court incorporated a large portion of the trial transcript into its written order, parts of which
contain dialogue between counsel and the court. We note that we have previously held, in the context of
party-prepared orders, that such “matters not a proper part of the [court’s] determination [should not be]
included” in the written order. Smith v. UHS of Lakeside, Inc., No. W2011-02405-COA-R3-CV, 2013 WL
210250, at *9 (Tenn. Ct. App. Jan. 18, 2013) (citations omitted), aff’d, 439 S.W.3d 303 (Tenn. 2014).
                                                   -2-
        e)   The parties accumulated a lot of their debt after their separation in 2006;
        f)   That most of the parties’ debts are in their respective separate names;
        g)   That the Wife did not have a profession during their children’s minority;
        h)   That Husband is retired with income from Social Security retirement,
             military retirement, VA disability, and Tennessee Retirement System
             Retirement and that these incomes are all he is going to be able to receive
             because he is, by stipulation of the parties, unable to work;
        i)   That Wife has the ability to earn income and has additional years to
             increase her salary and retirement;
        j)   Wife accumulated money funds from her income earned in the Middle
             East while she was younger but she should not be required to return to
             the Middle East to work;
        k)   Wife earns approximately the same as what the Husband is receiving as
             income from his retirement and other benefits;
        l)   That relative to division of property, including the Husband staying in the
             house [rent-free], Wife has significant retirement accounts which she is
             going to keep and will not be divided with the Husband.

The trial court also considered the fact that Wife depleted money from her accounts after
the issuance of mandatory injunctions prohibiting dissipation of funds.4

       The trial court awarded the Tipton County marital home to the parties as tenants in
common, each with a one-half undivided interest. However, the court awarded Husband
the exclusive use of the home (including maintaining its current condition and paying taxes
and insurance, with the requirement of listing Wife as a beneficiary) until he dies or has to
move into assisted living, at which point Wife will be entitled to receive at least one-half
of the current value of the house upon its sale.5 As for the lot next door, the court again
found that the parties should be named as tenants in common, each with a one-half
undivided interest. The trial court found that the lot was subject, however, to the parties’
respective attorneys’ liens for fees incurred in this case, and thus ordered that the lot be
sold and the proceeds paid to counsel for Husband and Wife in equal shares.

       Otherwise, Wife was awarded her Shelby County property; her Subaru and any debt
owed thereon; her Federal Employees’ Retirement System (“FERS”) benefits; any personal
property she inherited from her father (with various conditions); twenty-three percent of
Husband’s disposable military retired pay and the Survivor Benefit Plan (“SBP”) coverage
that Husband elected for her as part of his military retirement; the funds in her name in
various accounts; and the debts in her name associated with certain credit cards, loans, and

4
  The court did not find that Wife had to repay any portion of that amount, however.
5
  The trial court detailed what should happen if the value of the house at the time of sale is different from
the current value of $145,000.00, and other contingencies related to the division of the marital home, but
those are not relevant to the disposition of this case on appeal.
                                                   -3-
legal fees. Husband was awarded his TCRS retirement; his Toyota, Jeep, Kubota tractor,
and Rambler RV, and any debt owed thereon; the funds in his name in various bank
accounts; and the debts in his name associated with various banks and other loans. The trial
court stated that even though both parties requested alimony, it was not awarding alimony
“per se,”6 after considering the following factors:

        a) The parties make about the same income;
        b) Husband’s expenses are somewhat higher and include expenses of his
           adult daughter who paid for a trip to Hawaii demonstrating a lack of
           financial prioritization; and
        c) Wife’s move to a new residence where she is incurring a higher rental
           payment[.]

Finally, the court entered an order restraining the parties from following each other for four
months, ordered that each party shall pay their own attorney’s fees and would be
responsible for one-half of the remaining court costs, and ordered Wife to reimburse
Husband $325.00 (half of the cost of the court-ordered appraisal of the Tipton County home
and lot).

       Wife filed an initial and then an amended motion to alter or amend or for a new trial.
The trial court denied both motions, except for one amendment that was made to the
divorce decree regarding the amount Wife was to reimburse Husband for the SBP
premium. Wife appealed on August 9, 2019. Subsequently, on January 14, 2021, Wife filed
a motion requesting to supplement her appellate brief with a table listing the marital
property and debts, pursuant to Rule 7 of the Rules of the Court of Appeals of Tennessee,
(a “Rule 7 table”).7 We address this motion infra.


6
  There seems to be a disagreement over whether the award of the possessory interest in the marital
residence to Husband constitutes alimony. The trial court stated in its order that it was not awarding alimony
“per se,” but at other times in the same order simply stated that it was not awarding alimony. In the event
of a future appeal, it may be useful to clarify this.
7
  Rule 7 of the Rules of the Court of Appeals of Tennessee states, in pertinent part:

        (a) In any domestic relations appeal in which either party takes issue with the classification
        of property or debt or with the manner in which the trial court divided or allocated the
        marital property or debt, the brief of the party raising the issue shall contain, in the
        statement of facts or in an appendix, a table in a form substantially similar to the form
        attached hereto. This table shall list all property and debts considered by the trial court,
        including: (1) all separate property, (2) all marital property, and (3) all separate and marital
        debts.

(Emphasis added).


                                                     -4-
        In contrast to Wife, Husband did attach a Rule 7 table to his appellate brief.
Although not strictly required to present such a table in light of the fact that he seeks no
affirmative relief from the trial court’s property decisions, nothing prevents him from filing
his own table in order to facilitate appellate review. Cf. Kirby, 2016 WL 4045035, at *7
(quoting Harden v. Harden, No. M2009-01302-COA-R3-CV, 2010 WL 2612688 at *8
(Tenn. Ct. App. June 30, 2010)) (“[T]he trial court’s failure to assign values to all items of
property ‘does not prohibit [the parties] from providing this Court with the value [they]
contend[ ] ought to be assigned and a citation to the record to support such an assertion.’”).
However, we note that Husband’s Rule 7 table contains multiple errors, including citations
to the record that do not support his contentions and, as will be discussed infra, his table
omits some pieces of property that the trial court distributed between the parties. That said,
a flawed Rule 7 table is preferable to no Rule 7 table at all.

                                           ISSUES PRESENTED

          Wife raises the following issues for review, which we slightly restate:

               1. Whether awarding Husband exclusive use of the marital home until he dies
                  or has to move into an assisted living facility/nursing home, is an equitable
                  distribution of marital property pursuant to Tennessee Code Annotated
                  section 36-4-121.
               2. Whether denying Wife one-half of the marital interest of Husband’s TCRS
                  benefits was an equitable distribution of marital property pursuant to
                  Tennessee Code Annotated section 36-4-121.

        Husband echoes Wife’s issues, and raises the following additional issues, which we
slightly restate:

          1.      Whether Wife’s failure to raise the issue of value of Husband’s TCRS
                  retirement in the trial court precludes her from raising that issue for the first
                  time on appeal.
          2.      Whether Wife’s appeal should be dismissed for her failure to comply with
                  Rule 7 of the Tennessee Rules of the Court of Appeals.

                                               DISCUSSION

        On appeal, Wife asserts, inter alia, that she should have been awarded more
property by the trial court. Husband asserts instead, inter alia, that the trial court’s
distribution of property was equitable and that Wife’s arguments should be waived because
she failed to timely file a Rule 7 table.8 Because we conclude that the trial court’s order is
deficient, we do not reach the merits of these arguments.

8
    As previously discussed, Wife attempted to supplement her brief with a Rule 7 table well after the time
                                                    -5-
        In divorce cases, “[t]he division of a marital estate necessarily begins with the
classification of the parties’ property as either marital or separate property.” Brown v.
Brown, 913 S.W.2d 163, 166 (Tenn. Ct. App. 1994) (citations omitted); see Tenn. Code
Ann. § 36-4-121(b)9 (defining “separate property” and “marital property”). “The
classification of particular property as either separate or marital is a question of fact to be
determined in light of all relevant circumstances.” Snodgrass v. Snodgrass, 295 S.W.3d
240, 245 (Tenn. 2009) (citations omitted). This Court has explained that

        [a]fter a trial court has classified the parties’ property as either marital or
        separate, it should place a reasonable value on each piece of property subject
        to division. The parties themselves must come forward with competent
        valuation evidence. When valuation evidence is conflicting, the court may
        place a value on the property that is within the range of the values represented
        by all the relevant valuation evidence. Decisions regarding the value of
        marital property are questions of fact. Accordingly, they are entitled to great
        weight on appeal and will not be second-guessed unless they are not
        supported by a preponderance of the evidence.

Owens v. Owens, 241 S.W.3d 478, 486 (Tenn. Ct. App. 2007) (citations omitted). “The
value placed on marital property should, as near as possible, reflect the value of the
property on the date that it is divided.” Id. at 487 (citing Tenn. Code Ann. § 36-4-
121(b)(1)(A); Manis v. Manis, 49 S.W.3d 295, 303 (Tenn. Ct. App. 2001)).

        After the property is properly classified and valued, the marital property must then
be divided equitably between the divorcing spouses, without regard to the fault of either
party. Snodgrass, 295 S.W.3d at 246 (citing Tenn. Code Ann. § 36-4-121(a)(1)).
“[D]ivision of the marital estate includes both the division of the marital property and the
allocation of the marital debt. . . . Thus, an examination of the manner in which a trial court
divided the marital property must take into consideration how the trial court allocated the
marital debt.” Owens, 241 S.W.3d at 490. Conversely, “[s]eparate property is not part of
the marital estate and is therefore not subject to division.” Id. (quotation marks and
citations omitted). A trial court’s decision regarding equitable division of marital property
“is not a mechanical one and is not rendered inequitable because it is not precisely equal
or because both parties did not receive a share of each piece of property.” Brown, 913
S.W.2d at 168 (citation omitted). Pursuant to Tennessee Code Annotated section 36-4-
121(c), a trial court must consider many factors in equitably dividing marital property.
Appellate courts “giv[e] great weight to a trial court’s decisions regarding the division of
marital assets, and we will not disturb [them] unless the distribution lacks proper


for briefing had closed. Because of our resolution of this appeal, however, that request is moot.
9
  For purposes of resolving this appeal, we will rely on the version of Tennessee Code Annotated section
36-4-121 that was in effect when this divorce was filed in 2013. See 2011 Tenn. Pub. Laws Ch. 119 § 6
(S.B. 1172) (“This act shall take effect upon becoming a law, the public welfare requiring it.”).
                                                 -6-
evidentiary support, misapplies statutory requirements or procedures, or results in some
error of law.” See Snodgrass, 295 S.W.3dat 245 (citation omitted). Thus, our caselaw
mandates that a trial court faced with marital property division make a number of factual
findings to support its ruling.

         This requirement is fully consistent with the mandates of Rule 52.01 of the
Tennessee Rules of Civil Procedure, which provides, in pertinent part, as follows: “In all
actions tried upon the facts without a jury, the court shall find the facts specially and shall
state separately its conclusions of law and direct the entry of the appropriate judgment.”
Therefore, “[i]n bench trials, trial courts must make findings of fact and conclusions of law
to support their rulings.” Hardin v. Hardin, No. W2012-00273-COA-R3-CV, 2012 WL
6727533, at *3 (Tenn. Ct. App. Dec. 27, 2012). While there is no bright-line rule for the
adequacy of a trial court’s order, “the findings of fact must include as much of the
subsidiary facts as is necessary to disclose to the reviewing court the steps by which the
trial court reached its ultimate conclusion on each factual issue.” Lovlace v. Copley, 418
S.W.3d 1, 35 (Tenn. 2013). A trial “‘court must go beyond mere summation by linking the
evidence to its clearly stated findings of fact and conclusions of law.’” Rosebrough v.
Caldwell, No. W2018-01168-COA-R3-CV, 2019 WL 6898218, at *4 (Tenn. Ct. App. Dec.
18, 2019) (quoting In re S.S.-G., No. M2015-00055-COA-R3-PT, 2015 WL 7259499, at
*12 (Tenn. Ct. App. Nov. 16, 2015)). “‘Without such findings and conclusions, this [C]ourt
is left to wonder on what basis the [trial] court reached its ultimate decision.” Babcock v.
Babcock, No. E2014-01670-COA-R3-CV, 2015 WL 1059003, at *6 (Tenn. Ct. App. Mar.
9, 2015) (quoting In re K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314, at *8
(Tenn. Ct. App. May 15, 2009) (quoting In re M.E.W., No. M2003-01739-COA-R3-PT,
2004 WL 865840, at *19 (Tenn. Ct. App. Apr. 21, 2004))).

        Generally, the proper remedy when the trial court fails to make sufficient findings
of fact and conclusions of law is to vacate and remand for the entry of a more detailed
order. Lake v. Haynes, No. W2010-00294-COA-R3-CV, 2011 WL 2361563, at *1 (Tenn.
Ct. App. June 9, 2011). Specifically in the context of divorce cases, this Court has stressed
the importance of trial courts making appropriate findings and conclusions under Rule
52.01, including the values of marital property. See Kirby v. Kirby, No. M2015-01408-
COA-R3-CV, 2016 WL 4045035, at *7 (Tenn. Ct. App. July 25, 2016) (citing Tenn. R.
Civ. P. 52.01) (“In the absence of sufficient findings and conclusions regarding the
valuation of all property at issue and the statutory factors contained in Tennessee Code
Annotated § 36-4-121, we cannot determine whether each party was awarded an equitable
portion of the marital estate. Accordingly, we must vacate the trial court’s property
distribution and remand this matter to the trial court for the entry of appropriate findings
of fact and conclusions of law.”).

       In this appeal, the parties’ main dispute centers around the distribution of property.
Therefore, in order for us to determine whether the trial court equitably divided the marital
property at issue, the relevant threshold inquiries involve (1) what property is marital
                                             -7-
versus separate; and (2) how the trial court valued the marital property. The trial judge
acknowledged these requirements multiple times at trial. For example, the trial judge
stated, “I still want to know the amounts. . . . I can’t decide how anything is equitable or
what it is and how to divide it until I have the numbers.” But, unfortunately, the trial court
failed to provide us with this same information.

        As an initial matter, we note that other than the Shelby County land and the Tipton
County home, which the trial court explicitly characterized as marital, no other property is
classified as marital or separate in the trial court’s order. This omission is troubling in light
of the fact that at least some of the property awarded to Wife appears to have been inherited,
and therefore is arguably separate. Although the parties have not raised the trial court’s
failure to classify each piece of property as an issue in this appeal, we must note that our
ability to determine whether an equitable division of marital property was made is
hampered when we are unable to discern whether any of the property at issue did not
actually constitute marital property subject to division.

        Even more importantly for this particular case, the trial court only assigned dollar
values to three pieces of property that it distributed: Wife’s Shelby County land (including
the debt owed thereon), the marital home in Tipton County, and the lot adjacent to the
marital home. These pieces of real property, however, were not the only pieces of property
divided by the trial court. Rather, the parties presented evidence at trial showing that they
also owned a fairly significant amount of other property. Specifically, the trial court
awarded to Wife her Subaru (and any debt owed thereon), FERS benefits, personal property
she inherited from her father, funds in her name in various accounts, and debts in her name
associated with certain credit cards, loans, and legal fees. Husband was awarded his
disposable military retired pay and SBP coverage, TCRS retirement, Toyota, Jeep, Kubota
tractor, and Rambler RV (and any debt owed thereon), the funds in his name in various
bank accounts, and the debts in his name associated with various banks and other loans.
The trial court has a general duty to assign values to the marital property even if the many
of the values are undisputed or the parties do not dispute which spouse should be awarded
the property. See Kirby, 2016 WL 4045035, at *6 (“Although Husband agreed to the
disposition of these [marital] assets and debts, we cannot determine whether the overall
distribution of marital property, including the division of Husband’s military retirement
benefits, is equitable in the absence of evidence regarding the values of all marital assets
and amounts of debts. See, e.g., Morton v. Morton, 182 S.W.3d 821, 834 (Tenn. Ct. App.
2005) (holding that this Court must determine whether the overall property distribution is
equitable rather than focusing on one asset).”). However, this duty becomes even more
important when the parties dispute the value of certain property. While the parties do not
dispute the value of each piece of property at issue in this case, the disputes in this case are
not insignificant enough to ignore.

       For example, Wife presented evidence regarding the value of her Subaru and debts
associated with a “USAA American Express” account, a loan from Navy Federal Credit
                                         -8-
Union (“NFCU”), a loan from someone named MG Holmes, and a Kohl’s credit card.
Husband objected to Wife’s evidence of these property values at trial, primarily on the
basis that he was not provided information about them in discovery.10 His objection
regarding the Kohl’s card was sustained because it was undisputed that Wife had not
previously disclosed that account to Husband. Yet, curiously, the trial court still referenced
the Kohl’s card in its written order, ordering Wife to pay it. Although the trial court ordered
Wife to pay these debts, it neither valued the debts nor specifically ruled that they
constituted marital debts for purposes of the equitable division of marital property. And as
for the “USAA American Express” debt, it is unclear how the trial court distributed it. The
trial court expressly ordered Wife to pay the “American Express” debt in her name.
However, it is unclear if the trial court intended this to reference the “USAA American
Express” debt and/or any other American Express accounts, because Wife presented
evidence of multiple American Express accounts in her name that are associated with
different financial institutions.

        Husband, on the other hand, presented evidence that he has a debt of approximately
$8,000.00 from a loan his daughters gave him, which Wife apparently disputes. The trial
court nevertheless ordered Husband to pay “the loan from his children,” but again failed to
place a value on this debt or to specifically rule that it was a marital, rather than separate,
debt. On appeal, it also appears that Wife takes issue with the trial court’s failure to make
sufficient findings as to the value of Husband’s possessory interest in the marital home.
While the trial court properly placed a value on the marital home, Wife appears to assert
that the trial court was also required to place a value on the exclusive possession of the
home awarded to Husband by the trial court. As such, this interest is in significant dispute
in this appeal.

       These are not all of the instances in this case where clarity regarding the property
values and classification is lacking, but only the more obvious ones. Granted, some of the
lack of clarity is attributable to the parties themselves, who have a duty to provide
competent evidence of the property values.11 See Kinard v. Kinard, 986 S.W.2d 220, 231
(Tenn. Ct. App. 1998) (citation omitted). However, the trial judge may resolve any
disagreement amongst the parties by assigning property values within the acceptable range
of values that the evidence supports. See id. Indeed, the trial court should do so in order to

10
   In this appeal, Husband has not raised any specific arguments about the evidence that he objected to at
trial, but he has not placed many of the pieces of property he objected to in his Rule 7 table. We are unable
to discern if these omissions are inadvertent or intentional. Certainly, omitting an asset or debt from a Rule
7 table, without more, does not sufficiently raise an issue as to the propriety of the trial court’s decision as
to that property. See generally Sneed v. Bd. of Pro. Resp. of Supreme Ct., 301 S.W.3d 603, 615 (Tenn.
2010) (“It is not the role of the courts, trial or appellate, to research or construct a litigant’s case or
arguments for him or her, and where a party fails to develop an argument in support of his or her contention
or merely constructs a skeletal argument, the issue is waived.”).
11
   We also note that the record is missing Exhibits 61 through 64, which were apparently admitted into
evidence, according to the trial transcript.
                                                     -9-
aid our appellate review. See id. at 230 (“Our review of this issue has been hampered by
the trial judge’s failure to properly . . . place a value on the property whose value was
disputed.”).

        Moreover, because Wife specifically takes issue in this appeal with how the trial
court distributed Husband’s TCRS benefits, the trial court’s failure to value the TCRS
benefits is especially problematic. Here, there is no dispute that Husband acquired his
TCRS retirement benefits from his employment in the Memphis school system throughout
the marriage. Wife asserts that those benefits are therefore marital property and that she is
entitled to fifty percent of them. She further asserts that Husband initially proposed that
she receive fifty percent of his TCRS benefits. Husband, on the other hand, argues that the
trial court’s award of the entirety of his TCRS benefits to him is equitable, in part because
Wife was awarded marital property with a higher net value and allocated marital debt in a
lower net amount than he was.

       Wife is correct that marital property includes vested and unvested retirement
benefits that accrue during a marriage. See Cohen v. Cohen, 937 S.W.2d 823, 830 (Tenn.
1996). Our supreme court has provided extensive guidance for how retirement benefits are
to be valued, including that their values “must be determined at a date as near as possible
to the date of the divorce.” Id. Additionally, “[t]he choice of valuation method remains
within the sound discretion of the trial court to determine after consideration of all relevant
factors and circumstances.” Id. at 831. The two valuation techniques used most often by
courts are the “present cash value method” and the “deferred distribution” method (also
known as the “retained jurisdiction” method). See id. (citations omitted).

        Here, the trial court awarded Husband the entirety of his TCRS benefits, but did not
place any value on this significant asset. As detailed above, however, the trial judge should
have exercised its discretion to choose the method by which to calculate the value of the
parties’ retirement benefits. Even were we to agree that the trial court did not err in
assigning the entirety of the TCRS benefits to Husband, the trial court’s failure to assign a
value to this asset hinders our ability to determine whether the overall property division is
equitable. Cf. Morton v. Morton, 182 S.W.3d 821, 834 (Tenn. Ct. App. 2005) (“Husband,
as is often the case in appeals to this Court concerning a division of marital property,
wishes to focus on whether the division as to particular assets was equitable rather than
whether the overall property distribution was equitable. We decline to do so as the goal is
an overall equitable marital property distribution.”). As when a trial court fails to assign
values to other types of marital property, we typically do not “soldier on” in the face of a
trial court’s failure to assign values to marital retirement benefits. Instead, we typically
vacate and remand for the trial court to make the proper findings and for the parties to
present additional evidence as is necessary to aid the trial court in executing this duty. See
Cohen, 937 S.W.2d at 832 (“Rather than choose the valuation method on this record, we
remand to allow the parties to present additional evidence pertinent to the valuation of the
account. After hearing the evidence, the trial court shall determine the appropriate
                                             - 10 -
valuation method and shall make appropriate orders distributing the portion of the parties’
martial property.”); see also Kirby, 2016 WL 4045035, at *7 (citing Tenn. R. Civ. P.
52.01). Here, the parties provided the trial court with at least some evidence related to their
retirement incomes. For example, Husband provided a statement showing his monthly
TCRS benefits and Wife provided a breakdown of her expected monthly benefits from
FERS upon turning sixty-two years old. However, other evidence may be necessary for the
trial court to properly assign values to all of the relevant retirement assets, depending on
which valuation method is employed. For example, evidence regarding the parties’ life
expectancies is not in the record, and may be necessary. Therefore, should the trial court
need more evidence to properly value the relevant retirement benefits, it is well within its
discretion to order the parties to present such evidence.

        In sum, the trial court should have classified and valued all of the relevant property
in this case, because without the trial court’s assigned classifications and values, we are
unable to determine if the property distribution was equitable. This is especially relevant
as to Husband’s TCRS retirement benefits, as the parties dispute whether the trial court’s
division of this property was equitable given the other property divided. In order to
determine this issue, it is essential that the trial court value this property under one of the
methods outlined by the Tennessee Supreme Court. See, e.g., Cohen, 937 S.W.2d at 830–
31, 833; see also Kendrick v. Kendrick, 902 S.W.2d 918, 926, 927–28 (Tenn. Ct. App.
1994). Additionally, even though the value of the marital home and adjoining lot is
undisputed, Wife takes issue with the trial court’s award of the present possessory interest
to Husband and the failure to value this interest. Therefore, upon remand, the trial court
shall enter an order containing sufficient findings and conclusions regarding the
classification and valuation of all relevant property, including the possessory interest in the
marital home, along with its analysis of the factors in Tennessee Code Annotated section
36-4-121. See Kirby, 2016 WL 4045035, at *7.

       Because we are remanding this case based on the trial court’s failure to properly
classify and assign values to all relevant property, all issues related to Wife’s untimely Rule
7 table are pretermitted, along with all other issues raised in this appeal.

                                        CONCLUSION

       The judgment of the Chancery Court of Tipton County is vacated, and this cause
remanded for further proceedings consistent with this Opinion. Costs of this appeal are
taxed equally to Appellant Kasandra Cherry Green and Appellee Romey Green, III, for
which execution may issue if necessary.



                                                      S/ J. Steven Stafford
                                                      J. STEVEN STAFFORD, JUDGE
                                            - 11 -